Title: James Lovell to Abigail Adams, 16 June 1781
From: Lovell, James
To: Adams, Abigail


     
      
       June 16. 1781
      
     
     I have already acknowledged the Receipt of your Letter of May 10th covering a Copy of March 17th, and accompanied by one of May 14th. I think I told you I would be more particular, at some future Day, in considering certain Parts of them. I meant to do it by Cyphers; but the present Opportunity renders that mode needless. Genl. Ward will probably take a safe Road for himself and consequently for my Scrawl.
     “A captured Letter, not to Portia thank Fortune,—published by the Enemy—has made some Talk; let the Writer’s Conscience tell him whether any Thing ought to escape his Pen, even to a confidential Friend, that might be just Occasion of Pain to an affectionate Wife.” —“I have not yet seen it, I fear it is not fit I should.”
     As to the Letter Madam, there is one Expression or rather one Mode of Expression that I wish was not there. I am very unwilling that it should be submitted to the Eye of one so very much my Friend as you profess yourself to be. My Enemies are welcome to read it a thousand Times over. It was an unbecoming Levity, and quite unfit for a “Senator.” But it is not that which will give Pain to my affectionate Wife. She will be pained with what you would smile at. For she is more apt to fear than to despise the Enmity of Little-GreatFolks. I should have submitted the Letter, however to your severe anti-shandean Criticism, if I had not thought that an angried Few would have wisely kept from saying any Thing about it, rather than to make spiteful Interpretations of Parts that did not refer to themselves purely to vent that Malice which had been put into a State of Fermentation by Jemmy Rivington’s marginal Notes upon those Parts which did really appertain to their Worthyships. I am persuaded Madam I thus hit upon the authors—original Authors I mean, of those Suggestions which have troubled you. I did not want to aggrivate their Feelings by giving Communications of what I imagined they would chuse to stifle; that is to say the marginal Notes. By Mr. Samuel Adams I sent to Mr. Gerry the original Print. I assure you there is only the Levity of an Hieroglyphic instead of the Words at home that I regret.
     I must now be very serious. There is in the World, in the Hands of one of my best Friends, a Bond of about 80 Pounds Lawful Money against me, but I have that Amount and more against a Farm mortgaged to me for myself and others, tho’ not worth what it is dipped for. This is the whole Connexion I have with Money matters, and a poor one it is, except with my Pay for Time and Service as a Delegate, which ceases the day I arrive in Boston, though my Wife and Children will expect to dine the day after and peradventure they will be extravagant enough to expect it the third Day also. I shall not say much about the Probability, that many of those who have dined and supped formerly, often, for a Course of years, elegantly both as to the Table and Sideboard, tho not luxuriously, upon the Product of the exemplary Industry of the Usher of a Grammar School, will call to pay their Compliments to the Honorable Delegate of Congress, and wellcome him Home, while He poor Wretch cannot in Return offer them a Glass of small Beer to drink in Case of Thirst.
     Do those who condemn my Absence mean to take me into their Stores as a Clerk? Will they risk such a Test of my Desire to live with one of the most faithful endearing Wives within the Circle of my whole Acquaintance, the tender and discrete Mother of my numerous Children, the benevolent Neighbour, the chearful sensible Companion of both Sexes.
     “I must return if only for a short Visit.” Will they be willing to maint... —But, I shall forget who I am writing to, and shall draw upon myself, and not myself only, a Condemnation of a secret Compact against short Visits.—I am told that a Dollar and an Half per Day is to cloathe me as a Delegate, and to support the Wife and the seven Children of the same Delegate! Some of my Boys however begin to help me.
     And now Madam, do not think that this serious Subject shall prevent my taking Occasion to censure your Sophistry in one part of your Letter.
     “What Right has She, who is appropriated, to appear lovely or charming in any Eyes but his whose Property she is?” I answer, all that Right and Title which Virtue inherits above Vice.
     “I am persuaded” says a Lady who had seen much of the World, “that a Woman who is determined to place her Happiness in her Husband’s Affections, should abandon the extravagant Desire of engaging public Adoration.”
     I underscore Part to show that it had nothing to do with your own Question above.
     But I go further, and say, that the Lady needed not to travel to get double the Wisdom of what she here discovers. She might have sat in her Chamber and known that a Woman who is determined to place her Happiness in her Husband’s affections not only “should” but would abandon “the extravagant” and even any Desire of Engaging “public Adoration.”
     “Portia can join with Juba in the Play.” “By Heavens I had rather have that best of Friend’s approve my Deeds than Worlds for my Admirers.” In Troth a very pretty Scrap of a Play! but quoted very unseasonably. For let me ask may not those very Deeds be approved and the Author of them consequently be admired by Thousands and Tens of Thousands; and has not a Wife, as well as a Maid, a Right thus “to appear lovely and charming to other Eyes than his whose Property she is”? Property! oh the dutch Idea!
     Besides, Madam, your fine tuned Instrument cannot be an american one; it must be english with which we are at War. It cannot be italien, or it would be more sensibly touched by the amiable than by the lovely, the first being of roman and the last of british Extract; but otherwise, critically the same.
     My Letter dated April 13. was written the 23.—The Duke of Leinster not Leominster carried your Letter safely, but she is herself carried into New York.
     I begin now to be uneasy about your Goods. Oeconomy has banished all Waggoning almost from this City; and if I send by Water to Trenton I know not the Store Keeper’s there, so that I shall run new Risques. Perhaps I may hear from you or Mr. Cranch Tomorrow. I am worried by a Paragraph in one of my Son’s Letters which mentions your Good’s by Doctor Winship being injured by the Rain. It must have been before Mr. Hughes boxed them; and he mentioned no such Thing to me.
     I “have received your Letter of March 27 (and worse ones too) in that Spirit of Friendship with which they flowed from the Pen of Portia.” You see nevertheless that I think it a bad one and it is that Thought which prevents me from following the Dictates of my own Sincerity in subscribing:
     
      I have not yet worn out the Word Madam
      J L
     
    